U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-1430060 MAN SHING AGRICULTURAL HOLDINGS, INC. (F/K/A MONTGOMERY REAL ESTATE SERVICE, INC.) (Exact name of small business issuer as specified in its charter) Nevada 88-0450667 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Man Shing Agricultural Holdings, Inc. c/o Lessard Property Management, Inc. 191 Chestnut Street
